DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 06/17/22, for application number 16/041,527 has been received and entered into record.  Claims 1, 6, 14, and 18 have been amended.  Therefore, Claims 1-20 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant indicates support for the newly amended limitations, including automatically resuming configuration updates which have not been completed, can be found in paragraphs 16 and 18 of the Specification.  However, upon review, the cited paragraphs appear to be silent as to automatic resumption of configuration updates.  As such, the claims appear to contain subject matter not described in the Specification.  For the purposes of examination, the newly amended claims are treated as if supported by the Specification.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 11, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel, US Pat. No. 9,059,919, in view of Mahar et al., US PG Pub 2006/0106891, and further in view of Chen et al., US Pat. No. 7,761,613 (‘613).
Regarding Claim 1, Sobel discloses a method of rebooting a computing device [rebooting a computing device, using the methods of Fig. 5 and 6], the method comprising:
storing, in a memory, a state of a configuration of switching logic and a computing device used to route network packets through the computing device [transmitting module transmits the network configuration information and associated timestamp to disk storage, col. 4, II. 61 -63];
rebooting an operating system of the computing device [shut down process of computing device (and all associated components including shut down module and central processor); while network configuration information is identified, validated, stored, and retrieved (i.e. to use and configure the data plane), throughout the shutdown and subsequent rebooting of Fig. 5 and 6];
using a boot loader stored in the memory, establishing operation of a hardware bus coupled to the switching logic [pre-boot module uses retrieval module to retrieve network configuration information previously stored in storage 110; necessarily establishing a communication path to retrieve the data in storage 110, col. 5, ll. 6-9; Fig. 8] retrieving the state of configuration of the switching logic and configuring the switching logic using the boot loader and transmitting the state of the configuration over the hardware bus [pre-boot module performs the method of Fig. 6, retrieving network configuration information stored during the shutdown process of Fig. 5, and applying network configuration information during the pre-boot sequence; (pre-boot module is a software module executing various sequences in the pre-boot environment, and is necessarily stored in the memory of computing device 102); retrieval of configuration information over a communication path involves transmitting the information upon retrieval, col. 6, II. 1-2];
switching packets through the switching logic prior to booting up of the operating system after the rebooting [device gains access to networks while in the pre-boot environment, col. 6, II. 29-32]; and
booting up the operating system after the configuring of the switching logic so that the computing device becomes fully operational [boot state follows the pre-boot environment; pre-boot environment is the phase in which the switching logic is configured via retrieval of network configuration information].
However, Sobel does not explicitly teach wherein the state of the configuration includes configuration data and state information indicating a state of any configuration updates; and resuming any configuration updates to the switching logic in accordance with the state information for configuration updates that have not completed.
In the analogous art of performing updates in a computing system, Mahar teaches wherein the state of the configuration includes configuration data and state information indicating a state of any configuration updates [opcodes indicating the tracks and generation number to check if an update was interrupted, par 24, ll. 6-12]; and resuming any configuration updates to the switching logic in accordance with the state information for configuration updates that have not completed [the update operation may be resumed and completed after power is restored or the system recovers; if an interruption occurs during an update, the NVS journal is scanned for an entry and the update operation is resumed based on the entry information, par 23, ll. 3-6; par 24, ll. 6-12].
It would have been obvious to one of ordinary skill in the art, having the teachings of the Sobel and Mahar before him before the effective filing date of the claimed invention, to incorporate the update completion process as disclosed by Mahar into the method as disclosed by Sobel to improve update performance and maintain data in the event of a power loss or other significant event [Mahar, par 6, II. 2-4].
However, while Sobel and Mahar disclose a computing device performing the functions, the combination of references does not explicitly teach the computing device being a network switch.
Chen (‘613) teaches the computing device being a network switch [rebooting of an electrical device, wherein the electrical device can be a router, Ethernet bridge, network adapter, etc., col. 5, II. 12-15].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sobel, Mahar, and Chen (‘613) before him before the effective filing date of the claimed invention, to incorporate the router as taught by Chen (‘613) into the method as disclosed by Sobel and Mahar, as a gateway device such as a router can be used to couple computers to a network and provide access to devices on the network [Chen (‘613), col. 5, II. 12-15].
Regarding Claim 4, Sobel, Mahar, and Chen (‘613) disclose the method of Claim 1.  Chen (‘613) discloses a network switch, and Mahar further teaches wherein storing the state of the configuration includes storing whether a configuration update was started or completed in the memory [if an interruption occurs during an update, the NVS journal is scanned for an entry and the update operation is resumed based on the entry information (NVS is non-volatile storage), par 24, ll. 6-12].
Regarding Claim 5, Sobel, Mahar, and Chen (‘613) disclose the method of Claim 1. Sobel further discloses establishing a communication path between the processor of the network switch and the switching logic using the boot loader, prior to booting the operating system [pre-boot module uses retrieval module to retrieve network configuration information previously stored in storage; a communication path is necessarily established in order to retrieve the network configuration information contained in storage (network configuration information stored in disk storage 110, with pre-boot module 104 implementing the steps of establishing network connections, Fig. 1, 6; col. 5, ll. 66-67; col. 6, ll. 1-32],
Regarding Claim 6, Sobel discloses a computing device [computing device 710, Fig. 7], comprising:
a processor [714];
a memory for storing a boot loader [pre-boot module 104 resides on computing device 102, necessarily stored in some type of memory, Fig. 1] 
a switching logic hardware separate from the memory and coupled between input and output ports of the computing device to route network packets through the computing device [networking interface 748 and HBA 735A route packets from computing device to rest of network; networking interfaces separate from other components including system memory 717, Fig. 8, 7]; and
a bus between the processor and the switching hardware [pre-boot module uses retrieval module to retrieve network configuration information previously stored in storage 110; there is necessarily a communication path to retrieve the data in storage 110 from the computing device, col. 5, ll. 6-9; Fig. 8]; 
wherein the processor is adapted to establish communication over the bus using a boot loader to configure the switching logic so that the network packets flow through the computing device prior to an operating system boot up on the processor [pre-boot module retrieves and provides network configuration information to network interfaces during the pre-boot sequence; device gains access to networks while in the pre-boot environment; network configuration information was previously stored in storage 110; necessarily establishing a communication path to retrieve the data in storage 110, col. 5, ll. 6-9; Fig. 8; Fig. 6; col. 6, II. 1-2, 29-32].
The remainder of Claim 6 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 7, Sobel, Mahar, and Chen (‘613) disclose the network switch of Claim 6.  Claim 7 repeats the same limitations as recited in Claim 5, and thus is rejected accordingly.
Regarding Claim 8, Sobel, Mahar, and Chen (‘613) disclose the network switch of Claim 6.  Mahar further teaches wherein  the memory is adapted to store a configuration journal, and wherein the processor is adapted to store a state of a configuration update in the configuration journal [if an interruption occurs during an update, the NVS journal is scanned for an entry and the update operation is resumed based on the entry information, par 23, ll. 3-6; par 24, ll. 6-12].
Regarding Claim 9, Sobel, Mahar, and Chen (‘613) disclose the network switch of Claim 8. Sobel further discloses wherein the memory is a Flash memory or a Dynamic Random Access Memory (DRAM) [memory can be flash RAM or the like, col. 6, II. 37-38].
Regarding Claim 11, Sobel, Mahar, and Chen (‘613) disclose the network switch of Claim 8.  Mahar further discloses wherein the processor is configured to complete any pending configurations that occurred prior to a reboot of the processor using the configuration journal [the update operation may be resumed and completed after power is restored or the system recovers; if an interruption occurs during an update, the NVS journal is scanned for an entry and the update operation is resumed based on the entry information, par 23, ll. 3-6; par 24, ll. 6-12].
Regarding Claim 13, Sobel, Mahar, and Chen (‘613) disclose the network switch of Claim 6. Sobel further discloses wherein restarting of the processor causes the processor to configure the switching logic hardware prior to the operating system boot up [restart of processor occurs in the steps of Fig. 6, by rebooting the device, and the subsequent steps configure the data plane prior to OS boot up by retrieving and applying network configuration information, Fig. 6].
Regarding Claim 14, Sobel discloses a computer-readable storage medium including instructions that upon execution cause a computing device [system memory 717 containing instructions to perform the methods of Fig. 5 and Fig. 6] to: 
switch network packets, the computing device including a controller, a memory, and a switching logic separate from the memory; [pre-boot module 104 resides on computing device 102, necessarily stored in some type of memory; network interface 748 and HBA 735A route packets from computing device to the rest of the network; networking interfaces separate from other components including system memory 717; computing device includes central processor 714, shut down module 108, network interface 748, and HBA 735A, Fig. 1, 7, 8];
store configuration for the switching logic in the memory [network configuration information is stored in disk storage 110 shared by primary operating system and pre-boot module, Fig. 1; col. 5, II. 56-59];
reset the controller during configuration of the switching logic [shut down and restarting process of computing device (and all associated components including shut-down module 108 and central processor 714); while network configuration information is identified, validated, stored, and retrieved, throughout the shutdown and subsequent rebooting of Fig. 5 and Fig. 6]; and
in response to the reset, initiate a boot loader using the controller, the boot loader configured to initialize a hardware bus [pre-boot module uses retrieval module to retrieve network configuration information previously stored in storage 110; necessarily establishing a communication path to retrieve the data in storage 110, col. 5, ll. 6-9; Fig. 8], retrieve the configuration information and to configure the switching logic over the hardware bus prior to booting of an operating system for the computing device [pre-boot module performs method of Fig. 6, retrieving network configuration information stored during the shutdown process of Fig. 5, and applying network configuration information during the pre-boot sequence; pre-boot sequence is the phase in which the switching logic is configured via retrieval of network configuration information, col. 6, II. 1-2].
The remainder of Claim 14 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 16, Sobel, Mahar, and Chen (‘613) disclose the computer-readable storage medium of Claim 14. Claim 16 repeats the same limitations as recited in Claim 8, and thus is rejected accordingly.
Regarding Claim 17, Sobel, Mahar, and Chen (‘613) disclose the computer-readable storage medium of Claim 16. Claim 17 repeats the same limitations as recited in Claim 9, and thus is rejected accordingly.
Regarding Claim 18, Sobel, Mahar, and Chen (‘613) disclose the computer-readable storage medium according to Claim 14. Sobel further discloses wherein the instructions, upon execution, further cause the network switch to: switch network packets after the reset of the controller and prior to the booting up of the operating system [device gains access to networks while in the pre-boot environment, col. 6, II. 29-32].
However, Sobel, Mahar, and Chen (‘613) do not explicitly teach the switching of the network packets including passing packets from an input port on the network switch to an output port on the network switch.
Examiner notes it is well-known in the art that network switches pass packets from an input port on the network switch to an output port on the network switch, as a basic functionality of a network switch, to allow for passing of data packets throughout a network without direct connections between two communicating computers.
Regarding Claim 19, Sobel, Mahar, and Chen (‘613) disclose the computer-readable storage medium of Claim 16. Chen (‘613) discloses a network switch, and Mahar further discloses where the instructions, upon execution, further cause the system to: retrieve the journal from the memory, using the controller, and complete the configuration update using the state of the configuration update [the update operation may be resumed and completed after power is restored or the system recovers; if an interruption occurs during an update, the NVS journal is scanned for an entry and the update operation is resumed based on the entry information, par 23, ll. 3-6; par 24, ll. 6-12].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sobel, Mahar, and Chen (‘613), and further in view of Han et al., US Pat. Appln. Pub. No. 2008/0235450.
Regarding Claim 2, Sobel, Mahar, and Chen (‘613) disclose the method of Claim 1. However, Sobel, Mahar, and Chen (‘613) do not explicitly teach wherein configuring of the switching logic includes updating registers in the switching logic so as to control how packets are routed through the switching logic.
Han teaches wherein configuring of the data plane includes updating registers in the switching logic so as to control how packets are routed through the switching logic [control plane configures and updates the entries containing information on how to process and forward packets; data plane (i.e. switching logic) may cache or store the updated entries in its local memory, par 2, II. 7-10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sobel, Mahar, Chen (‘613), and Han before him before the effective filing date of the claimed invention, to incorporate the updating of the registers in the switching logic as taught by Han into the method as disclosed by Sobel, Mahar, and Chen (‘613), to maintain consistency between the configuration of the switching logic and the current set up updated routing information [Han, par 2, II. 11 -12],
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel, Mahar, and Chen (‘613), and further in view of Chen et al., US PGPub 2005/0055598 (‘598).
Regarding Claim 3, Sobel, Mahar, and Chen (‘613) disclose the method of Claim 1. However, Sobel, Mahar, and Chen (‘613) do not explicitly teach wherein rebooting of the operating system includes detecting a failure of a processor and restarting the processor.
Chen (‘598) teaches wherein rebooting of the operating system includes detecting a failure of a processor and restarting the processor [detecting whether the CPU is crashed, at step 402, and then resetting the CPU at step 408 (crash of the CPU would necessarily result in the crash of the operating system), Fig. 4A],
It would have been obvious to one of ordinary skill in the art, having the teachings of Sobel, Mahar, Chen (‘613), and Chen (’598) before him before the effective filing date of the claimed invention, to incorporate the failure detection and rebooting as taught by Chen (’598) into the method as disclosed by Sobel, Mahar, and Chen (‘613) to provide options to the user to choose between a cold boot and a faster warm boot in the event of a CPU crash [Chen (’598), par 11],
Regarding Claim 15, Sobel, Mahar, and Chen (‘613) disclose the computer-readable storage medium according to Claim 14. However, Sobel, Mahar, and Chen (‘613) do not explicitly teach wherein the reset is caused by a crash of the controller, a soft reboot of the controller, or a hard reboot of the controller.
Chen (‘598) teaches wherein the reset is caused by a crash of the controller, a soft reboot of the controller, or a hard reboot of the controller [resetting the CPU at step 408, Fig. 4A].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sobel, Mahar, Chen (‘613), and Chen (’598) before him before the effective filing date of the claimed invention, to incorporate the rebooting as taught by Chen (’598) into the method as disclosed by Sobel, Mahar, and Chen (‘613) to provide options to the user to choose between a cold boot and a faster warm boot [Chen (’598), par 11 ].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sobel, Mahar, and Chen (‘613), and further in view of Calhoon et al., US PGPub 2006/0200672.
Regarding Claim 10, Sobel, Mahar, and Chen (‘613) disclose the network switch of Claim 8. However, the combination of references does not explicitly teach wherein the configuration of the switching logic hardware occurs, at least in part, using the boot loader stored in the memory, the boot loader also being for booting the operating system.
Calhoon teaches wherein the configuration of the switching logic occurs, at least in part, using a boot loader stored in the memory, the boot loader also being for booting the operating system [BIOS can send data to the router to provide instructions regarding traffic (data plane configurations); BIOS is also responsible for loading the operating system, par 56, II. 11-17],
It would have been obvious to one of ordinary skill in the art, having the teachings of Sobel, Mahar, Chen (’613), and Calhoon before him before the effective filing date of the claimed invention, to incorporate the BIOS (boot loader) as taught by Calhoon into the network switch as disclosed by Sobel, Mahar and Chen (’613), to enforce security policies by preventing undesired network access [Calhoon, par 56, II. 1-4].
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel, Mahar, and Chen (‘613), and further in view of Pan, US PGPub 2016/0294566.
Regarding Claim 12, Sobel, Mahar, and Chen (‘613) disclose the network switch of Claim 6. However, while Sobel discloses a processor adapted to configure the switching logic hardware using the boot loader so that network packets flow through the computing device prior to an operating system boot up on the processor [pre-boot module retrieves and provides network configuration information to network interfaces during the pre-boot sequence; device gains access to networks while in the pre-boot environment, Fig. 6; col. 6, II. 1-2, 29-32] and Chen (‘613) discloses a network switch [router, col. 5, II. 12-15], the combination of references does not explicitly teach wherein the switching logic includes a layer 2 hardware block, a layer 3 hardware block, and an Access Control List block.
Pan teaches wherein the switching logic hardware includes a layer 2 hardware block, a layer 3 hardware block, and an Access Control List block [switching device includes a layer-2 forwarding unit, layer-3 forwarding unit, and an ingress Access Control List (ACL) unit, par 61, II. 2-6].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sobel, Mahar, Chen (‘613), and Pan before him before the effective filing date of the claimed invention, to incorporate the layer 2, layer 3, and ACL units as taught by Pan into the network switch as disclosed by Sobel, Mahar, and Chen (‘613), to accommodate a range of network switches and provide flexibility in handling the various types of traffic and network environments.
Regarding Claim 20, Sobel, Mahar, and Chen (‘613) disclose the computer-readable storage medium according to Claim 14. Claim 20 repeats the same limitations as recited in Claim 12, and thus is rejected accordingly.

Response to Arguments
Applicant’s arguments filed 06/17/22 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Paul Yen/Primary Examiner, Art Unit 2186